Title: To Thomas Jefferson from James Barbour, 30 April 1821
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Barboursville
April 30th 21
Some years past I recollect to have drunk some ale at Monticello which I understood was of your own brewing. The manner of doing which you had obtained by a recipe from some intelligent Briton—Being desirous to introduce that kind of drink and having a facility in preparing the materials of which it is made you will oblige me much by furnishing me with a copy of the recipe as soon as your convenience will permit.I present you my respectsJames Barbour